TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00709-CV



                    River Crossing Improvement Association, Inc., Appellant

                                                    v.

                                     Patricia C. Henry, Appellee




        FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
            NO. 24,078, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Appellee Patricia C. Henry filed a motion to dismiss stating that appellant River Crossing

Improvement Association, Inc. has indicated that it will not pursue its appeal. Appellant and appellee then

filed an agreed proposed order dismissing the appeal and assessing costs, including costs incurred by

appellee for a copy of the transcript, against appellant. We grant the motion and dismiss the appeal. Tex.

R. App. P. 42.1(a)(2).




                                                 __________________________________________

                                                 David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion

Filed: May 8, 2003